Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative on 03/31/2022

The application has been amended as follows: 
Claim 17 (Currently Amended): A method for machining a workpiece using a collimated laser beam, the method comprising the steps of: 

providing a collimating lens;
providing a focusing lens; 
providing a beam-forming and deflecting optical system arranged between the collimating lens and the focusing lens, comprising at least two optical elements arranged one behind the other, wherein the at least two optical elements comprise at least two optical wedges, each having a respective wedge angle; 
rotating at least one of the at least two optical wedges about an optical axis relative to another of the at least two optical wedges; 
providing a laser beam to pass through the collimating lens to form the collimated laser beam; 
running the collimated laser beam through the beam-forming and deflecting optical system; and
irradiating a surface of the workpiece by running the collimated laser beam through the focusing lens;
wherein the at least two optical wedges only partially cover the laser beam.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 2-11 and 13-17 are indicated.
Reference Mori (JP 2007289980) (cited in IDS) is the closest prior art.
Mori teaches a laser machining device (device; see the annotation of figure 4) for machining a workpiece using a collimated laser beam (See translation of abstract “To provide laser soldering equipment, wherein the temperature of each welding member is increased to enable laser soldering by stable heat input”), the laser machining device comprising: 

    PNG
    media_image1.png
    873
    574
    media_image1.png
    Greyscale
 
a laser generating device (laser light source 1; fig.4) adapted to generate a laser beam; 
a collimating lens (plano-convex lens 3; fig.4) adapted to collimate the laser beam to provide a collimated laser beam; 
a focusing lens  (plano-convex lens 5; fig.4) adapted to focus the collimated laser beam on the workpiece to be machined; and 
a beam-forming and deflecting optical system (prisms 4; fig.4) arranged between the collimating lens (plano-convex lens 3) and the focusing lens (plano-convex lens 5), the beam-forming and deflecting optical system comprising: 
a first optical element comprising a first optical wedge having a first wedge angle; 
a second optical element comprising a second optical wedge having a second wedge angle (See fig.4, two prisms 4 represented the first and second optical wedge, and each of prisms 4 has a certain angle), 
wherein at least one of the first optical element and the second optical element is connected to a drive adapted to rotate the at least one of the first optical element and the second optical element about an optical axis and to rotate at least one of the first optical wedge and the second optical wedge relative to the other of the first optical wedge and the second optical wedge (See fig.4 and para.[0041]-[0042] “The laser soldering apparatus includes a mechanism (angle adjusting means : not shown) for adjusting an angle of an incident surface of a laser beam of each prism with respect to an optical axis of a laser beam incident on a prism… As shown in FIG. 4, each of the prisms 4 can be rotated about an axis 11 perpendicular to the bonding surface 9, and by adjusting the angle (inclination angle) of the incident surface of each prism 4 with respect to the optical axis of the laser light 10”; hence, one of the prisms 4 is capable to rotate relative to the other of the prisms 4.)
Reference Peng (US 5,526,167) teaches the optical wedges (prisms 6, 7) are arranged one behind the other (see figs.1b-1d, the prisms 6,7 are arranged one behind the other )

    PNG
    media_image2.png
    344
    484
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    383
    390
    media_image3.png
    Greyscale

However, Mori alone or combine with other references fails to teach or suggest the limitation “each of the first optical wedge and the second optical wedge cover only a part of the laser beam”. in addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references above and other references to meet the limitation in claims 16 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761